Citation Nr: 1721252	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-27 559	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the termination of non-service connected pension benefits beginning on May 1, 2003, and the creation of an overpayment of $53,551.00 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Pension Management Center to terminate the Veteran's VA pension benefits effective in May 2003 based on excessive income.  The Veteran submitted a Notice of Disagreement (NOD) in January 2009, wherein he expressed disagreement with July 2008 decision to terminate his benefits, to include the creation of the resulting overpayment.  

A Statement of the Case (SOC) was issued in June 2009, the narrative of which addressed both the termination of the non-service connected pension benefits and the creation of the overpayment/validity of debt.  The Veteran subsequently submitted a VA Form 9 in July 2009, in which he again challenged the creation of the overpayment/validity of debt.  

Supplemental Statements of the Case (SSOCs) were issued in June 2011 and March 2012, the narratives of which again addressed both the termination of benefits as well as the creation of the overpayment/validity of debt.  

Additionally, these matters were before the Board in February 2012 and October 2012, at which time the issue on appeal was framed as "Whether an overpayment of VA pension benefits in the amount of $53,000 was properly calculated and whether the declared debt was properly created."  

Lastly, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2016 (via Video Conference), at which time the VLJ noted that the issue on appeal was whether the termination of non-service connected pension benefits was proper.  The VLJ also accepted testimony on the issues of whether the overpayment was properly created and entitlement to a waiver of overpayment, but did not accept jurisdiction of these matters pending review of the electronic claims file/procedural history.  A transcript of the December 2016 has been associated with the electronic claims file. 

Based on the Veteran's NOD, the June 2009 SOC, the subsequent SSOCs, as well as the February 2012 remand, the Board finds that the issue pertaining to the creation of the overpayment/validity of debt is properly before the Board.  

As discussed below, the Board finds herein that the overpayment in the amount of $53,551.00 was not properly created and thus the debt is not valid; accordingly, the issue of entitlement to a waiver of overpayment (which is not before the Board) is moot. 

FINDINGS OF FACT

1. The Veteran was awarded non-service-connected pension benefits, effective from January 27, 1995, in a June 1999 rating decision. 

2. In 2007, VA received notice from the Social Security Administration (SSA) that the Veteran had been in receipt of concurrent monthly Social Security disability benefits since April 2003, to include a non-recurring, lump sum retroactive payment from SSA in the amount of $27,428.00, also received in April 2003.  

3. The Veteran's receipt of SSA disability benefits resulted in annual countable income that exceeded the maximum amount allowable under VA regulations for receipt of non-service-connected pension benefits, beginning on May 1, 2003; this resulted in termination of his pension benefits, effective May 1, 2003, and an overpayment in the amount of $53,551.00. 

4. The creation of the overpayment was solely the result of VA administrative error; the Veteran's actions did not contribute to the creation of the debt. 



CONCLUSION OF LAW

The termination of non-service-connected pension beginning May 1, 2003, was proper; however, the resulting overpayment of $53,551.00 was not properly created as it was based solely upon VA administrative error. 38 U.S.C.A. §§ 5107, 1503, 1521 (West 2015); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Termination of Non-Service-Connected Pension and Creation of Overpayment - Applicable Laws and Regulations 

VA will award non-service-connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his own willful misconduct, or aged 65 or over; and (3) meets the net worth requirements under 38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR). 38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23. 

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by 12 to determine the monthly pension benefit. 38 C.F.R. § 3.273 (a).  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount. 38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began. 38 C.F.R. § 3.273 (b)(2).

In determining annual income, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income, shall be included during the twelve-month annualization period in which received, except for listed exclusions. 38 U.S.C.A. § 1503 (a); 38 C.F.R. § 3.271 (a).  Nonrecurring income (i.e., income received or anticipated on a one-time basis during a twelve-month annualization period) is counted for a full twelve-month annualization period following receipt of the income. 38 C.F.R. § 3.271 (a)(3).  

The law and regulations governing the determination, of annual income for purposes of administering VA pension benefits provide that "all payments of any kind or from any source shall be included."  In determining income for purposes of entitlement to pension under the improved pension program, payments of any kind from any source are counted as income unless specifically excluded. See 38 U..S.C.A. § 1503; 38 C.F.R. § 3.271, 3.272.

Although a number of exclusions from countable income are set forth under 38 C.F.R. § 3.272, such as welfare payments, charity, medical and/or burial expenses, educational expenses and the profit from the sale of property under certain circumstances, the type of benefit received by the Veteran from the Social Security Administration is not listed among the exclusions. 

With respect to 38 U.S.C.A. § 1503, the Court of Veterans Appeals has stated that "[w]here a statute's language is plain, and its meaning clear, no room exists for construction." Cutler v. Derwinski, 2 Vet. App. 336, 337(1992), quoting Gardner v. Derwinski, 1 Vet, App. 584, 58788 (1991).  The Court further found that the implementing regulations were consistent with the statute and within the authority of the secretary of Veterans Affairs. See also Martin v. Brown, 7 Vet. App. 196, 199 (1994).  The statute and VA regulations provide, that 'annual income', as defined by statute and applicable regulation, includes payments of any kind from any source, unless explicitly exempted by statute or regulation."  

Social Security benefits are not specifically described as excludable under 38.U.S.C.A. § 103 and 38 C.F.R. § 3.272 and, therefore, may be properly considered as income for computing the Veteran's pension benefits award.

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter. Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award. 38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b); Erickson v. West, 13 Vet. App. 495, 499 (2000).  

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  

Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should he have been aware of the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award. 38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances. See 38 C.F.R. § 1.956 (a).


Discussion 

The following facts in this case are not in dispute.  The Veteran was awarded non-service-connected pension benefits, effective from January 27, 1995. See June 1999 Rating Decision.  

In March 2007, the Social Security Administration informed VA that the Veteran had been in receipt of concurrent monthly SSA payments since April 2003 (i.e., gross SSA payments of $858.70 per month as of April 2003), in addition to having received a lump sum payment in April 2003 from SSA in the amount of $27,369.00.  

The lump sum payment was retroactive and accounted for the total sum of monthly SSA benefits awarded from July 2000 through March 2003.  

The lump sum payment from SSA is considered a nonrecurring payment.  As noted above, pension computations on income will include nonrecurring income for a full twelve-month annualization period following receipt of the income. 38 C.F.R. §§ 3.271 (a)(3); 3.273(b)(2)(c).  Accordingly, the twelve-month annualization period began on May 1, 2003.  

Based on the information provided by SSA, the Veteran's annual income from SSA benefits was $37,629.00 (i.e., the gross monthly payments, plus the nonrecurring, lump sum retroactive payment), effective May 1, 2003, which well exceeded the MAPR for 2003.  Indeed, the maximum annual income limit (MAPR), effective December 1, 2002, to November 30, 2003, was $9,690.00 for a Veteran with no dependents.  The Veteran did not report any unreimbursed medical expenses or any other reducible expenses or excludable income for that time period.  The Veteran's non-service connected pension benefits were thus terminated effective as of May 1, 2003, based on excessive annual income.  This action created an overpayment of $53,551.00 in VA pension benefits paid to the Veteran for the period from May 1, 2003 through June 30, 2008. 

Significantly, the Veteran does not contest that his Social Security benefits may be counted as income; nor does he dispute VA's calculation of his annual income beginning in May 2003, or that such exceeded the applicable maximum annual pension rate (MAPR).  In fact, during his hearing before the undersigned, he expressly stated that he was not contesting the termination of his VA benefits. See Hearing Transcript, p. 6. 

Rather, the Veteran essentially contends that the VA was at fault in the creation of the debt, an argument that can be construed to mean that he does not owe the debt because it was created due to sole administrative error.  His primary contention is that he informed VA of his Social Security benefits, and that VA erroneously failed to adjust his VA pension benefits, thereby rendering the overpayment invalid.  

In his notice of disagreement, his substantive appeal, a June 2011 letter, and during his December 2016 Board hearing, the Veteran stated that he had discussed the matter with VA employees at the VA Medical Center in Huntington, West Virginia, and was told he only needed to continue filling out the annual income verification forms.  During his hearing, he reported that he had filled out income verification forms in 1998, 1999, and 2000, and mailed the forms to the VA in Murfreesboro, Tennessee.  He stated that he vividly remembered reporting on one of the income verification forms that he was receiving SSA benefits, to include a one-time, lump sum retroactive payment of SSA benefits.  He stated that he received a letter from VA the following year in which he was informed that he was no longer required to fill out an income verification form unless his income had changed.  He stopped receiving income verification forms thereafter.  

The Veteran also asserts that he was not aware of the income ceiling mandated by the laws governing the administration of VA pension benefits.  In particular, he stated that after he was awarded SSA benefits, he asked an SSA employee whether the grant of those benefits would affect his VA pension, and he was told he could receive both benefits at once.  

In this case, the Board finds that the Veteran's statements are credible to the extent that he claims he was unaware of the income ceiling/MAPR associated with the administration of pension benefits.  The Board also finds that he is credible in his reports that he did not know that he was erroneously in receipt of pension benefits as of May 1, 2003.  

In this regard, it is completely feasible that he could have been in receipt of both VA pension and Social Security benefits so long as his SSA income (and/or other countable income) did not exceed the applicable MAPR.  The July 1999 letter awarding non-service connected pension benefits only noted that the Veteran had been found to be medically eligible for such benefits and that any unreimbursed medical expenses or SSA awards must be reported (note: the Veteran was not in receipt of SSA benefits at that time) - it made no mention of the applicable MAPR or income ceiling.  The Veteran returned the requested Eligibility Verification Reports (EVRs) in 1999 and 2000.  Thereafter, in February 2000, VA sent a letter to the Veteran informing him that his countable annual income for pension purposes was $0, effective December 1999.  The letter also notified him that he had to inform VA immediately of any changes in the income shown above.  Notably, this letter was returned to VA as undeliverable.  It does not appear that additional attempts to re-send the notification letter were made.  In May 2002, the Veteran requested a copy of his award letter.  That is the last correspondence contained in the claims file until 2007-2008, at which time VA made an SSA inquiry that was apparently prompted by the Veteran's application for a rebate under the Stimulus Act. See Hearing Transcript.  The Veteran testified that he had submitted income information, on his own volition, to both SSA and VA at that time, and that he was subsequently "shocked" to learn of the VA pension overpayment per an April 2008 VA notification letter. 

Given the above, the Board finds that the Veteran neither had knowledge of, nor should he have been aware of the erroneous VA pension award, effective as of May 1, 2003.  

The Board also finds that the Veteran is credible in his reports that he timely informed VA that he was in receipt of Social Security benefits.  In this regard, the Veteran has stated on numerous occasions that he notified VA of his SSA benefits on an annual income verification form and in person at the VAMC.  The Board finds it significant that the Veteran was provided EVRs in 1999 and 2000, but that no such forms appear to have been provided to him after 2003, and none are contained in his claims file.  This would be consistent with the Veteran's statements that he informed VA of his SSA benefits, as well as with VA's practice of not sending yearly EVRs once it is on notice that a Veteran's only source of income is from SSA. See, e.g., December 2007 EVR Notice Letter from VA.  Moreover, a review of the Veteran's VA treatment records from the Huntington VAMC reveal notations in 2004 that the Veteran was "on 100% disability" and that he had not worked in years.  This, too, is consistent with the Veteran's statements and testimony that he had informed VA at the Huntington VAMC of his SSA disability benefits.  

Considering the foregoing, VA, at the very least, was on constructive notice of his SSA benefits and his VA pension benefits should have been adjusted accordingly.   

In short, the Board finds that the overpayment that was created in this case occurred due to sole administrative error.  The Veteran had no knowledge that he was erroneously being paid VA pension benefits, and/or that his SSA income exceeded the applicable MAPR, as of May 1, 2003.  Further, neither the Veteran's actions nor failure to act contributed to payment pursuant to the erroneous award.  As discussed above, the Veteran reasonably assumed that the proper actions were taken after he reported the SSA income on a VA form and in person at the VAMC, and after he stopped receiving yearly EVRs. 

The United States Court of Appeals for Veterans Claims (Court) noted that, "(s)tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award." Erickson, supra.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2016). Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  In sum, the overpayment was solely the result of VA administrative error; the Veteran's actions did not contribute to the creation of the debt.  The error was solely VA's error.


ORDER

The termination of non-service connected pension benefits beginning on May 1, 2003, was proper; however, the resulting overpayment of $53,551.00, was not properly created, and to that extent, the appeal is granted.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


